FILED
                            NOT FOR PUBLICATION                               JUN 22 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOHN R. NORDBLAD,                                 No. 14-55101

               Plaintiff - Appellant,             D.C. No. 2:13-cv-07542-DDP-
                                                  VBK
 v.

DEUTSCHE BANK NATIONAL TRUST                      MEMORANDUM*
COMPANY, as Indenture Trustee for New
Century Home Equity Loan Trust 2004-2;
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      John R. Nordblad appeals pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction his action alleging state law

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Nordblad’s
request for oral argument, set forth in his reply brief, is denied.
foreclosure claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Crum v. Circus Circus Enters., 231 F.3d 1129, 1130 (9th Cir. 2000). We

affirm.

      The district court properly dismissed Nordblad’s action for lack of subject

matter jurisdiction because Nordblad failed to allege any federal claim and both

Nordblad and at least one defendant are citizens of California. See 28 U.S.C.

§§ 1331, 1332(a)(1); Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582
F.3d 1083, 1086-87 (9th Cir. 2009) (discussing requirements for federal question

jurisdiction under § 1331); Kuntz v. Lamar Corp., 385 F.3d 1177, 1181-83 (9th

Cir. 2004) (addressing diversity of citizenship under § 1332). Because the district

court dismissed for lack of subject matter jurisdiction, the dismissal is without

prejudice. See Frigard v. United States, 862 F.2d 201, 204 (9th Cir. 1988)

(dismissal for lack of subject matter jurisdiction should be without prejudice).

      The district court did not abuse its discretion in granting defendants’ motion

to dismiss without first holding a hearing. See C.D. Cal. R. 7-15 (“The Court may

dispense with oral argument on any motion except where an oral hearing is

required by statute . . . .”); see also Delange v. Dutra Const. Co., Inc., 183 F.3d
916, 919 n.2 (9th Cir. 1999) (setting forth standard of review of a district court’s

interpretation and application of its local rules).


                                            2                                   14-55101
      We reject as meritless Nordblad’s contention that the district court judge was

biased.

      AFFIRMED.




                                         3                                   14-55101